


EXHIBIT 10.1







SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of _________,
2015, is entered into by and between REJUVEL BIO-SCIENCES, INC., a Florida
corporation (“Company”), and ST. GEORGE INVESTMENTS LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”).

A.

Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

B.

Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement (i) a Convertible Promissory
Note, in the form attached hereto as Exhibit A, in the original principal amount
of $110,000.00 (the “Note”), convertible into shares of common stock, $0.001 par
value per share, of Company (the “Common Stock”), upon the terms and subject to
the limitations and conditions set forth in such Note, and (ii) a Warrant to
Purchase Shares of Common Stock, substantially in the form attached hereto as
Exhibit B (the “Warrant”).

C.

This Agreement, the Note, the Warrant, and all other certificates, documents,
agreements, resolutions and instruments delivered to any party under or in
connection with this Agreement, as the same may be amended from time to time,
are collectively referred to herein as the “Transaction Documents”.

D.

For purposes of this Agreement: “Conversion Shares” means all shares of Common
Stock issuable upon conversion of all or any portion of the Note; “Warrant
Shares” means all shares of Common Stock issuable upon the exercise of or
pursuant to the Warrant; and “Securities” means the Note, the Conversion Shares,
the Warrant and the Warrant Shares.

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Investor hereby agree as follows:

1.

Purchase and Sale of Securities.

1.1.

Purchase of Securities. Company shall issue and sell to Investor and Investor
agrees to purchase from Company the Note and the Warrant. In consideration
thereof, Investor shall pay the Purchase Price (as defined below) to Company.

1.2.

Form of Payment. On the Closing Date, Investor shall pay the Purchase Price to
Company via wire transfer of immediately available funds against delivery of the
Note and the Warrant.

1.3.

Closing Date. Subject to the satisfaction (or written waiver) of the conditions
set forth in Section 5 and Section 6 below, the date and time of the issuance
and sale of the Securities pursuant to this Agreement (the “Closing Date”) shall
be 5:00 p.m., Eastern Time on or about _________, 2015, or such other mutually
agreed upon time. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall occur on the Closing Date by means of the exchange by
express courier and email of .pdf documents, but shall be deemed to have
occurred at the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

1.4.

Collateral for the Note. The Note shall not be secured.

1.5.

Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $5,000.00 (the “OID”). In addition, Company agrees to pay
$5,000.00 to Investor to





1







--------------------------------------------------------------------------------

cover Investor’s legal fees, accounting costs, due diligence, monitoring and
other transaction costs incurred in connection with the purchase and sale of the
Securities (the “Transaction Expense Amount”), all of which amount is included
in the initial principal balance of the Note. The “Purchase Price”, therefore,
shall be $100,000.00, computed as follows: $110,000.00 original principal
balance, less the OID, less the Transaction Expense Amount.

2.

Investor’s Representations and Warranties. Investor represents and warrants to
Company that: (i) this Agreement has been duly and validly authorized; (ii) this
Agreement constitutes a valid and binding agreement of Investor enforceable in
accordance with its terms; and (iii) Investor is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D of the 1933 Act.

3.

Representations and Warranties of Company. Company represents and warrants to
Investor that: (1) Company is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (2) Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary;
(3) Company has registered its Common Stock under Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and is obligated
to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act; (4)
each of the Transaction Documents and the transactions contemplated hereby and
thereby, have been duly and validly authorized by Company; (5) this Agreement,
the Note, the Warrant, and the other Transaction Documents have been duly
executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (6) the execution and delivery of the Transaction
Documents by Company, the issuance of Securities in accordance with the terms
hereof, and the consummation by Company of the other transactions contemplated
by the Transaction Documents do not and will not conflict with or result in a
breach by Company of any of the terms or provisions of, or constitute a default
under (a) Company’s formation documents or bylaws, each as currently in effect,
(b) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Company is a party or by which it or any of its properties
or assets are bound, including any listing agreement for the Common Stock, or
(c) any existing applicable law, rule, or regulation or any applicable decree,
judgment, or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over
Company or any of Company’s properties or assets; (7) no further authorization,
approval or consent of any court, governmental body, regulatory agency,
self-regulatory organization, or stock exchange or market or the stockholders or
any lender of Company is required to be obtained by Company for the issuance of
the Securities to Investor; (8) none of Company’s filings with the SEC
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading; (9) Company has filed all reports, schedules,
forms, statements and other documents required to be filed by Company with the
SEC under the 1934 Act on a timely basis or has received a valid extension of
such time of filing and has filed any such report, schedule, form, statement or
other document prior to the expiration of any such extension; (10) Company has
not consummated any financing transaction that has not been disclosed in a
periodic filing with the SEC under the 1934 Act; (11) Company is not, nor has it
ever been, a “Shell Company,” as such type of “issuer” is described in Rule
144(i)(1) under the 1933 Act or is in compliance with Rule 144(i)(2) under the
1933 Act; (12) with respect to any commissions, placement agent or finder’s fees
or similar payments that will or would become due and owing by Company to any
person or entity as a result of this Agreement or the transactions contemplated
hereby (“Broker Fees”), any such Broker Fees will be made in full compliance
with all applicable laws and regulations and only to a person or entity that is
a registered investment adviser or registered broker-dealer; (13) Investor shall
have no obligation with respect to any Broker Fees or with respect to any claims
made by or on behalf of other persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated





2







--------------------------------------------------------------------------------

hereby and Company shall indemnify and hold harmless each of Investor,
Investor’s employees, officers, directors, stockholders, members, managers,
agents, and partners, and their respective affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorneys’ fees) and expenses suffered in respect of any such claimed or
existing Broker Fees; (14) when issued, the Conversion Shares and the Warrant
Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
(15) neither Investor nor any of its officers, directors, members, managers,
employees, agents or representatives has made any representations or warranties
to Company or any of its officers, directors, employees, agents or
representatives except as expressly set forth in the Transaction Documents and,
in making its decision to enter into the transactions contemplated by the
Transaction Documents, Company is not relying on any representation, warranty,
covenant or promise of Investor or its officers, directors, members, managers,
employees, agents or representatives other than as set forth in the Transaction
Documents; and (16) Company has performed due diligence and background research
on Investor and its affiliates including, without limitation, John M. Fife, and,
to its satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xvi) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations and
shall not pay such proceeds to any other party pursuant to any financing
transaction effected prior to the date hereof.

4.

Company Covenants. Until all of Company’s obligations under the Transaction
Documents are paid and performed in full, or within the timeframes otherwise
specifically set forth below, Company shall comply with the following covenants:
(17) so long as Investor beneficially owns any of the Securities and for at
least twenty (20) Trading Days (as defined in the Note) thereafter, Company
shall timely file on the applicable deadline all reports required to be filed
with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and shall take
all reasonable action under its control to ensure that adequate current public
information with respect to Company, as required in accordance with Rule 144 of
the 1933 Act, is publicly available, and shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would permit such termination; (18) the Common
Stock shall be listed or quoted for trading on any of (a) NYSE, (b) NASDAQ, (c)
OTCQX, (d) OTCQB, or (e) OTC Pink Current Information; (19) when issued, the
Conversion Shares and the Warrant Shares will be duly authorized, validly
issued, fully paid for and non-assessable, free and clear of all liens, claims,
charges and encumbrances; (20) Company shall use the net proceeds received
hereunder for working capital and general corporate purposes only and shall not
pay such proceeds to any other party pursuant to any financing transaction
effected prior to the date hereof; (21) trading in Company’s Common Stock shall
not be suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
the Company’s principal trading market; and (22) so long as more than 50% of the
original principal amount of the Note is outstanding, Company shall not make
Variable Security Issuances (as defined below) following the date hereof to more
than four (4) separate individuals and entities (other than Investor). For
purposes hereof, the term “Variable Security Issuance” means any transaction
pursuant to Section 3(a)(9) or Section 3(a)(10) of the 1933 Act, equity line of
credit or financing arrangement or other transaction that involves issuing
Company securities that are convertible into Common Stock (including without
limitation selling convertible debt, warrants or convertible preferred stock)
with a conversion price that varies with the market price of the Common Stock.

5.

Conditions to Company’s Obligation to Sell. The obligation of Company hereunder
to issue and sell the Securities to Investor at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions:





3







--------------------------------------------------------------------------------



5.1.

Investor shall have executed this Agreement and delivered the same to Company.

5.2.

Investor shall have delivered the Purchase Price to Company in accordance with
Section 1.2 above.

6.

Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

6.1.

Company shall have executed this Agreement and delivered the same to Investor.

6.2.

Company shall have delivered to Investor the duly executed Note and Warrant in
accordance with Section 1.2 above.

6.3.

Company shall have delivered to Investor a fully executed Irrevocable Letter of
Instructions to Transfer Agent substantially in the form attached hereto as
Exhibit C acknowledged in writing by Company’s transfer agent (the “Transfer
Agent”).

6.4.

Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit D evidencing
Company’s approval of the Transaction Documents.

6.5.

Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit E to be
delivered to the Transfer Agent.

6.6.

Company shall have delivered to Investor fully executed copies of all other
Transaction Documents required to be executed by Company herein or therein.

7.

Reservation of Shares. At all times during which the Note is convertible or the
Warrant is exercisable, Company will reserve from its authorized and unissued
Common Stock to provide for the issuance of Common Stock upon the full
conversion of the Note and full exercise of the Warrant at least (i) three (3)
times the quotient obtained by dividing the Outstanding Balance (as defined in
the Note) by the Conversion Price (as defined in the Note), plus (ii) three (3)
times the number of Warrant Shares (as determined pursuant to the Warrant)
deliverable upon full exercise of the Warrant (the “Share Reserve”), but in any
event not less than 750,000 shares of Common Stock shall be reserved at all
times for such purpose (the “Transfer Agent Reserve”). Company further agrees
that it will cause the Transfer Agent to immediately add shares of Common Stock
to the Transfer Agent Reserve in increments of 250,000 shares as and when
requested by Investor in writing from time to time, provided that such
incremental increases do not cause the Transfer Agent Reserve to exceed the
Share Reserve. In furtherance thereof, from and after the date hereof and until
such time that the Note has been paid in full and the Warrant exercised in full,
Company shall require the Transfer Agent to reserve for the purpose of issuance
of Conversion Shares under the Note and Warrant Shares under the Warrant, a
number of shares of Common Stock equal to the Transfer Agent Reserve. Company
shall further require the Transfer Agent to hold such shares of Common Stock
exclusively for the benefit of Investor and to issue such shares to Investor
promptly upon Investor’s delivery of a conversion notice under the Note or a
notice of exercise under the Warrant. Finally, Company shall require the
Transfer Agent to issue shares of Common Stock pursuant to the Note and the
Warrant to Investor out of its authorized and unissued shares, and not the
Transfer Agent Reserve, to the extent shares of Common Stock have been
authorized, but not issued, and are not included in the Transfer Agent Reserve.
The Transfer Agent shall only issue shares out of the Transfer Agent Reserve to
the extent there are no other authorized shares available for issuance and then
only with Investor’s written consent.





4







--------------------------------------------------------------------------------



8.

Miscellaneous. The provisions set forth in this Section 8 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein.

8.1.

Original Signature Pages. Each party agrees to deliver its original signature
pages to the Transaction Documents to the other party within five (5) Trading
Days of the date hereof. Notwithstanding the foregoing, the Transaction
Documents shall be fully effective upon exchange of electronic signature pages
by the parties and payment of the Purchase Price by Investor. For the avoidance
of doubt, the failure by either party to deliver its original signature pages to
the other party shall not affect in any way the validity or effectiveness of any
of the Transaction Documents, provided that such failure to deliver original
signatures shall be a breach of the party’s obligations hereunder.

8.2.

Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit F) arising under this Agreement or any other Transaction Document or
other agreements between the parties and their affiliates to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit F attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. By executing this
Agreement, Company represents, warrants and covenants that Company has reviewed
the Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Company will not take a position contrary to
the foregoing representations. Company acknowledges and agrees that Investor may
rely upon the foregoing representations and covenants of Company regarding the
Arbitration Provisions.

8.3.

Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah or Utah County, Utah, Utah. Without modifying
the parties obligations to resolve disputes hereunder pursuant to the
Arbitration Provisions, for any litigation arising in connection with any of the
Transaction Documents, each party hereto hereby (i) consents to and expressly
submits to the exclusive personal jurisdiction of any state or federal court
sitting in Salt Lake County, Utah, (ii) expressly submits to the exclusive venue
of any such court for the purposes hereof, and (iii) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper.

8.4.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any determination or arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Outstanding
Balance, Warrant Shares, Conversion Price, Conversion Shares, or VWAP (as
defined in the Note) (each, a “Calculation”), Company or Investor (as the case
may be) shall submit any disputed Calculation via email or facsimile with
confirmation of receipt (i) within two (2) Trading Days after receipt of the
applicable notice giving rise to such dispute to Company or Investor (as the
case may be) or (ii) if no notice gave rise to such dispute, at any time after
Investor learned of the circumstances giving rise to such dispute. If Investor
and Company are unable to agree upon such Calculation within two (2) Trading
Days of such disputed Calculation being submitted to Company or Investor (as the
case may be), then Investor shall, within two (2) Trading Days, submit via email
or facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar Systems”).
Company shall cause Unkar Systems to perform the Calculation and notify Company
and Investor of the results no later than ten (10) Trading Days from the time it
receives such disputed Calculation. Unkar Systems’ determination of the disputed
Calculation shall be binding upon all parties absent demonstrable error. Unkar
Systems’ fee for performing such Calculation shall be paid by the incorrect
party, or if both parties





5







--------------------------------------------------------------------------------

are incorrect, by the party whose Calculation is furthest from the correct
Calculation as determined by Unkar Systems. In the event Company is the losing
party, no extension of the Delivery Date (as defined in the Note) shall be
granted and Company shall incur all effects for failing to deliver the
applicable shares in a timely manner as set forth in the Transaction Documents.
Notwithstanding the foregoing, Investor may, in its sole discretion, designate
an independent, reputable investment bank or accounting firm other than Unkar
Systems to resolve any such dispute and in such event, all references to “Unkar
Systems” herein will be replaced with references to such independent, reputable
investment bank or accounting firm so designated by Investor.

8.5.

Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

8.6.

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

8.7.

Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

8.8.

Entire Agreement. This Agreement, together with the other Transaction Documents,
contains the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters.

8.9.

No Reliance. Company acknowledges and agrees that neither Investor nor any of
its officers, directors, members, managers, representatives or agents has made
any representations or warranties to Company or any of its officers, directors,
representatives, agents or employees except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, agents or representatives other than as set forth
in the Transaction Documents.

8.10.

Amendments. No provision of this Agreement may be waived or amended other than
by an instrument in writing signed by the parties hereto.

8.11.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of: (i) the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful transmission confirmation), (ii) the earlier of the
date delivered or the third Trading Day after deposit, postage prepaid, in the
United States Postal Service by certified mail, or (iii) the earlier of the date
delivered or the third Trading Day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):





6







--------------------------------------------------------------------------------

If to Company:




Rejuvel Bio-Sciences, Inc.

Attn: Charles J. Scimeca

Chase Bank Building

150 SE 2nd Ave, Suite 403

Miami, Florida 33131




If to Investor:




St. George Investments LLC

Attn: John M. Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043




8.12.

Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its financing sources,
in whole or in part, without the need to obtain Company’s consent thereto.
Company may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of Investor.

8.13.

Survival. The representations and warranties of Company and the agreements and
covenants set forth in this Agreement shall survive the Closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Investor. Company agrees to indemnify and hold harmless Investor and all its
officers, directors, employees, attorneys, and agents for loss or damage arising
as a result of or related to any breach or alleged breach by Company of any of
its representations, warranties and covenants set forth in this Agreement or any
of its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.

8.14.

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.15.

Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the





7







--------------------------------------------------------------------------------

Warrant, and the other Transaction Documents are intended by the parties to be,
and shall be deemed, liquidated damages (under Company’s and Investor’s
expectations that any such liquidated damages will tack back to the Closing Date
for purposes of determining the holding period under Rule 144 under the 1933
Act). The parties agree that such liquidated damages are a reasonable estimate
of Investor’s actual damages and not a penalty, and shall not be deemed in any
way to limit any other right or remedy Investor may have hereunder, at law or in
equity. The parties acknowledge and agree that under the circumstances existing
at the time this Agreement is entered into, such liquidated damages are fair and
reasonable and are not penalties. All fees, charges, and default interest
provided for in the Transaction Documents are agreed to by the parties to be
based upon the obligations and the risks assumed by the parties as of the
Closing Date and are consistent with investments of this type. The liquidated
damages provisions of the Transaction Documents shall not limit or preclude a
party from pursuing any other remedy available at law or in equity; provided,
however, that the liquidated damages provided for in the Transaction Documents
are intended to be in lieu of actual damages.

8.16.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Agreement or the other Transaction Documents, if at any time Investor shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to
beneficially own a number of shares exceeding the Maximum Percentage (as defined
in the Note), then Company must not issue to Investor the shares that would
cause Investor to exceed the Maximum Percentage. The shares of Common Stock
issuable to Investor that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Company will reserve
the Ownership Limitation Shares for the exclusive benefit of Investor. From time
to time, Investor may notify Company in writing of the number of the Ownership
Limitation Shares that may be issued to Investor without causing Investor to
exceed the Maximum Percentage. Upon receipt of such notice, Company shall be
unconditionally obligated to immediately issue such designated shares to
Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.

8.17.

Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees, deposition costs, and expenses paid by such prevailing party in
connection with arbitration or litigation without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair an arbitrator’s or a court’s
power to award fees and expenses for frivolous or bad faith pleading. If (i) the
Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant; or (ii) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; then
Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

8.18.

Waiver. No waiver of any provision of this Agreement shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.





8







--------------------------------------------------------------------------------



8.19.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

8.20.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement and the other Transaction Documents.

[Remainder of page intentionally left blank; signature page follows]





9







--------------------------------------------------------------------------------




EXHIBIT 10.1







IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:




Principal Amount of Note:

$110,000.00




Purchase Price:

$100,000.00







INVESTOR:




ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., Manager







By:_______________________

John M. Fife, President







COMPANY:




REJUVEL BIO-SCIENCES, INC.







By:__________________________

Printed Name:__________________

Title:_________________________










ATTACHED EXHIBITS:




Exhibit A

Note

Exhibit B

Warrant

Exhibit C

Irrevocable Transfer Agent Instructions

Exhibit D

Secretary’s Certificate

Exhibit E

Share Issuance Resolution

Exhibit F

Arbitration Provisions














[Signature Page to Securities Purchase Agreement]




--------------------------------------------------------------------------------







ARBITRATION PROVISIONS




1.

Dispute Resolution. For purposes of this Exhibit F, the term “Claims” means any
disputes, claims, demands, causes of action, liabilities, damages, losses, or
controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The term “Claims” specifically excludes a dispute over
Calculations. The parties hereby agree that the arbitration provisions set forth
in this Exhibit F (“Arbitration Provisions”) are binding on the parties hereto
and are severable from all other provisions in the Transaction Documents. As a
result, any attempt to rescind the Agreement or declare the Agreement or any
other Transaction Document invalid or unenforceable for any reason is subject to
these Arbitration Provisions. These Arbitration Provisions shall also survive
any termination or expiration of the Agreement. Any capitalized term not defined
in these Arbitration Provisions shall have the meaning set forth in the
Agreement.

2.

Arbitration. Except as otherwise provided herein, all Claims must be submitted
to arbitration (“Arbitration”) to be conducted exclusively in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator (the
“Arbitration Award”) shall be final and binding upon the parties (subject to the
appear right set forth in Section 4 below); shall be the sole and exclusive
remedy between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator will be entered and
enforced by a state court sitting in Salt Lake County, Utah. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). Pursuant to Section 105 of the Arbitration Act,
in the event of conflict between the terms of these Arbitration Provisions and
the provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control.

3.

Arbitration Proceedings. Arbitration between the parties will be subject to the
following procedures:

3.1

Pursuant to Section 110 of the Arbitration Act, the parties agree that a party
may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
8.11 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 8.11 of the Agreement
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.11 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

3.2

Within ten (10) calendar days after the Service Date, Investor shall select and
submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three





Arbitration Provisions, Page 1







--------------------------------------------------------------------------------

(3) arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Service by written notice to Investor. Investor may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to Investor, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Investor fails to select in writing and within such
10-day period one of the three (3) arbitrators selected by Company, then Company
may select the arbitrator from its three (3) previously selected arbitrators by
providing written notice of such selection to Investor. Subject to Paragraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.

3.3

An answer and any counterclaims to the Arbitration Notice, which must be pleaded
consistent with the Utah Rules of Civil Procedure, shall be required to be
delivered to the other party within twenty (20) calendar days after the Service
Date. Upon request, the arbitrator is hereby instructed to render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

3.4

The party that delivers the Arbitration Notice to the other party shall have the
option to also commence concurrent legal proceedings with any state court
sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to the
following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration will also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an Arbitration Award
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.

3.5

Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

b)

Discovery will only be allowed if the likely benefits of the proposed discovery
outweigh the burden or expense, and the discovery sought is likely to reveal
information that will satisfy a specific element of a claim or defense already
pleaded in the Arbitration. The party seeking discovery shall always have the
burden of showing that all of the standards and limitations set forth in these
Arbitration Provisions are satisfied. The scope of discovery in the Arbitration
proceedings shall also be limited as follows:

(i)

To facts directly connected with the transactions contemplated by the Agreement.

(ii)

To facts and information that cannot be obtained from another source that is
more convenient, less burdensome or less expensive.

c)

No party shall be allowed (i) more than fifteen (15) interrogatories (including
discrete subparts), (ii) more than fifteen (15) requests for admission
(including discrete subparts), (iii) more than ten (10) document requests
(including discrete subparts), or (iv) more than three depositions (excluding
expert depositions) for a maximum of seven (7) hours per deposition.

3.6

Any party submitting any written discovery requests, including interrogatories,
requests for production, subpoenas to a party or a third party, or requests for
admissions, must prepay the estimated attorneys’ fees and costs, as determined
by the arbitrator, before the responding party has any obligation to produce or
respond.

(a)

All discovery requests must be submitted in writing to the arbitrator and the
other party before issuing or serving such discovery requests. The party issuing
the written discovery requests must





Arbitration Provisions, Page 2







--------------------------------------------------------------------------------

include with such discovery requests a detailed explanation of how the proposed
discovery requests satisfy the requirements of these Arbitration Provisions and
the Utah Rules of Civil Procedure. Any party will then be allowed, within ten
(10) calendar days of receiving the proposed discovery requests, to submit to
the arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, the arbitrator
will make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (A) requires the
requesting party to prepay the attorneys’ fees and costs associated with
responding to the discovery requests, and (B) requires the responding party to
respond to the discovery requests as limited by the arbitrator within a certain
period of time after receiving payment from the requesting party. If a party
entitled to submit an estimate of attorneys’ fees and costs and/or a challenge
to discovery requests fails to do so within such 10-day period, the arbitrator
will make a finding that (A) there are no attorneys’ fees or costs associated
with responding to such discovery requests, and (B) the responding party must
respond to such discovery requests (as may be limited by the arbitrator) within
a certain period of time as determined by the arbitrator.

 (b)

In order to allow a written discovery request, the arbitrator must find that the
discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(c)

Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

3.7

Each party may submit expert reports (and rebuttals thereto), provided that such
reports must be submitted by the deadlines established by the arbitrator. Expert
reports must contain the following: (a) a complete statement of all opinions the
expert will offer at trial and the basis and reasons for them; (b) the expert’s
name and qualifications, including a list of all publications within the
preceding 10 years, and a list of any other cases in which the expert has
testified at trial or in a deposition or prepared a report within the preceding
10 years; and (c) the compensation to be paid for the expert’s report and
testimony. The parties are entitled to depose any other party’s expert witness
one time for no more than 4 hours. An expert may not testify in a party’s
case-in-chief concerning any matter not fairly disclosed in the expert report.

3.8

All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.

3.9

The parties hereby authorize and direct the arbitrator to take such actions and
make such rulings as may be necessary to carry out the parties’ intent for the
arbitration proceedings to be efficient and expeditious. Pursuant to Section 120
of the Arbitration Act, the parties hereby agree that an Arbitration Award must
be made within 150 days after the Arbitration Commencement Date. The arbitrator
is hereby authorized and directed to hold a scheduling conference within ten
(10) calendar days after the Arbitration Commencement Date in order to establish
a scheduling order with various binding deadlines for discovery, expert
testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 150-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.





Arbitration Provisions, Page 3







--------------------------------------------------------------------------------



3.10

The arbitrator shall have the right to award or include in the Arbitration Award
any relief which the arbitrator deems proper under the circumstances, including,
without limitation, specific performance and injunctive relief, provided that
the arbitrator may not award exemplary or punitive damages.

3.11

If any part of these Arbitration Provisions is found to violate applicable law
or to be illegal, then such provision shall be modified to the minimum extent
necessary to make such provision enforceable under applicable law.

3.12

The arbitrator is hereby directed to require the losing party to (i) pay the
full amount of any unpaid costs and fees of the arbitrator, and (ii) reimburse
the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.

4.

Appeals.

4.1

Following the entry of the Arbitration Award, either party (the “Appellant”)
shall have a period of thirty (30) days in which to notify the other party (the
“Appellee”), in writing, that it elects to appeal (the “Appeal”) the Arbitration
Award (such notice, an “Appeal Notice”). The date the Appellant delivers an
Appeal Notice to the Appellee is referred to herein as the “Appeal Date”. The
Appeal Notice must be delivered to the Appellee in accordance with the
provisions of Paragraph 3.1 above with respect to delivery of an Arbitration
Notice and must describe the nature of the appeal and the remedies sought. In
addition, together with its delivery of an Appeal Notice to the Appellee, the
Appellant must also pay for (and provide proof of such payment to the Appellee
together with its delivery of the Appeal Notice) a bond in the amount of 110% of
the sum it owes to the Appellee as a result of the final decision made by the
arbitrators that it is appealing. In the event neither party delivers an Appeal
Notice to the other within the deadline prescribed in this Paragraph 4.1, each
party shall lose its right to appeal and the decision of the arbitrator shall be
final.

4.2

In the event an Appellant delivers an Appeal Notice to the Appellee in
compliance with the provisions of Paragraph 4.1 above, the following provisions
shall apply with respect to the Appeal:

(a)

The Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”). Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services. Within ten (10) calendar days after the Appellee has
submitted to the Appellant the names of the Proposed Appeal Arbitrators, the
Appellant must select, by written notice to the Appellee, three (3) of the
Proposed Appeal Arbitrators to act as the members of the Appeal Panel. If the
Appellant fails to select three (3) of the Proposed Appeal Arbitrators in
writing within such 10-day period, then the Appellee may select such three (3)
arbitrators from the Proposed Appeal Arbitrators by providing written notice of
such selection to the Appellant. If the Appellee fails to identify the Proposed
Appeal Arbitrators within the time period required above, then the Appellant may
at any time prior to the Appellee designating the Proposed Appeal Arbitrators,
select the names of the five (5) Proposed Appeal Arbitrators. The Appellee may
then, within ten (10) calendar days after the Appellant has submitted notice of
its Proposed Appeal Arbitrators to the Appellee, select, by written notice to
the Appellant, three (3) of the Proposed Appeal Arbitrators to serve on the
Appeal Panel. If the Appellee fails to select in writing and within such 10-day
period the three (3) members of the Appeal Panel, then the Appellant may select
such three (3) members of the Appeal Panel by providing written notice of such
selection to the Appellee. After the three (3) members of the Appeal Panel are
selected, the Appellee shall designate in writing to the Appellant the name of
one of such three (3) arbitrators to serve as the lead arbitrator. Subject to
Paragraph 4.2(d) below, the cost of the Appeal Panel must be paid entirely by
the Appellant. If Utah ADR Services ceases to exist or to provide a list of
neutrals, then the arbitrators shall be selected under the then prevailing rules
of the American Arbitration Association. The date that all three (3) selected
arbitrators agree in writing to serve as the arbitrators hereunder is referred
to herein as the “Appeal Commencement Date”.

 (b)

Within seven (7) days of the Appeal Commencement Date, Appellant shall deliver
to the Appeal Panel and to Appellee a memorandum in support of appeal describing
in detail its basis and arguments for appealing the Arbitration Award (the
“Memorandum in Support”). Within seven (7) days of Appellant’s delivery of the
Memorandum in Support, Appellee shall deliver to the Appeal Panel and to
Appellant a memorandum in opposition to the Memorandum in Support (the
“Memorandum in Opposition”). Within





Arbitration Provisions, Page 4







--------------------------------------------------------------------------------

seven (7) days of Appellee’s delivery of the Memorandum in Opposition, Appellant
shall deliver to the Appeal Panel and to Appellee a reply memorandum to the
Memorandum in Opposition.  

(c)

The parties hereby agree that the Appeal must be heard by the Appeal Panel
within thirty (30) calendar days of the Appeal Commencement Date and that the
Appeal Panel’s Arbitration Award must be made within thirty (30) days after the
Appeal is heard, and in any event within sixty (60) days of the Appeal
Commencement Date. The Utah Rules of Evidence will apply to any final hearing
before the Appeal Panel.  

(d)

The Appeal Panel is hereby directed to require the losing party to (i) pay the
full amount of any unpaid costs and fees of the Appeal Panel, and (ii) reimburse
the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.  

[Remainder of page intentionally left blank]





Arbitration Provisions, Page 5





